STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                     UNPUBLISHED
In re Gaston, Minors.                                                May 5, 2015

                                                                     No. 323707
                                                                     Monroe Circuit Court
                                                                     Family Division
                                                                     LC No. 12-022778-NA


Before: TALBOT, C.J., and MURPHY and GLEICHER, JJ.

PER CURIAM.

        Respondent appeals as of right the trial court’s order terminating her parental rights to the
minor children pursuant to MCL 712A.19b(3)(c)(i) (conditions leading to adjudication continue
to exist), (g) (failure to provide proper care or custody), and (j) (reasonable likelihood of harm if
child returned to parent). We affirm.

        In October 2012, respondent’s four children were removed from her custody and placed
in foster care. At that time, respondent and the children were residing in a homeless shelter. The
trial court exercised jurisdiction over the children based on respondent’s plea of admission to
allegations that she failed to provide the children with a proper home, that she had an unresolved
substance abuse problem with cocaine, that she required treatment for mental illness, and that she
was arrested for and pled guilty to domestic violence perpetrated against two of the children.

         A case service plan was established to enable respondent to work toward reunification
with her children, but respondent did not consistently attend visitation, and she did not
consistently comply with drug screen requirements. Respondent’s drug screens periodically
tested positive for cocaine. Respondent failed to attend visitation in October 2013. When
visitation resumed in November 2013, the children’s foster parents and trauma therapist reported
that the children exhibited traumatic reactions and showed signs of fear and anxiety. In January
2014, the trial court agreed to suspend visitation because of the impact it was having on the
children. Respondent was required to participate in therapy sessions with the children’s trauma
therapist in preparation for joint therapy to repair her relationships with the children.
Respondent attended the sessions until March 2014, but clashed with the therapist over the
composition of apology letters to the children. Following another drug relapse, respondent
admitted herself in April 2014 to a 70-day inpatient substance abuse treatment program.
Petitioner filed a supplemental petition to terminate respondent’s parental rights based on her
inability to resolve the problems of homelessness, mental illness, and substance abuse.

        At the termination hearing, respondent testified that she expected to be able to care for
the children within three to six months. Respondent blamed the children’s trauma therapist for
                                                -1-
her relapse. She also believed that the foster parents alienated her children and caused them to
fear visitation. The children’s therapist testified that the children made progress in therapy, but
the progress would be erased if they were returned to respondent’s care. She stated that the
children required permanence and certainty about their situation, which could only come if
respondent’s parental rights were terminated.

        Respondent first argues that the trial court erred in finding that Fostering Futures, the
contract agency assigned to manage her case, provided reasonable reunification services. She
argues that the frequent reassignment of caseworkers disrupted the continuity of services and
forced her to repeatedly share her painful history with new workers. The Department of Human
Services (DHS) must make reasonable efforts to reunify a child with the child’s family in all
cases, except where aggravated circumstances are present. MCL 712A.19a(2); In re Mason, 486
Mich. 142, 152; 782 NW2d 747 (2010); In re LE, 278 Mich. App. 1, 18; 747 NW2d 883 (2008)
(“In general, petitioner must make reasonable efforts to rectify conditions, to reunify families,
and to avoid termination of parental rights.”). “Before the court enters an order of disposition,
the DHS must prepare a case service plan, which must include, among other things, a ‘[s]chedule
of services to be provided to the parent, child, and if the child is to be placed in foster care, the
foster parent, to facilitate the child's return to his or her home or to facilitate the child's
permanent placement.’” In re Mason, 486 Mich. at 156, quoting MCL 712A.18f(3)(d). “When
a child is removed from a parent's custody, the agency charged with the care of the child is
required to report to the trial court the efforts made to rectify the conditions that led to the
removal of the child.” In re Plump, 294 Mich. App. 270, 272; 817 NW2d 119 (2011). “The
adequacy of the petitioner's efforts to provide services may bear on whether there is sufficient
evidence to terminate a parent's rights.” In re Rood, 483 Mich. 73, 89; 763 NW2d 587 (2009).
“Appellate courts are obliged to defer to a trial court's factual findings at termination proceedings
if those findings do not constitute clear error.” Id. at 90; see also MCR 3.977(K). “A finding is
clearly erroneous if although there is evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction that a mistake has been made.” In re Rood,
483 Mich. at 91 (quotation marks, citation, and brackets omitted).

         The trial court found that Fostering Futures offered sufficient services to help respondent
achieve reunification. Although different caseworkers were assigned to the case, the record does
not support respondent’s argument that the different assignments unreasonably disrupted the
provision of services. Respondent does not identify any difficulty in complying with drug
screens, therapy, or other services that could be attributed to the reassignment of caseworkers.
Rather, respondent relied substantially on services she found herself in Toledo. Respondent
testified that she sought services in Toledo because a lack of transportation prevented her from
using services in Michigan. She failed to cite any connection between the reassignment of
caseworkers and her choice of Ohio services, nor did she opine that the Ohio services were an
inadequate substitute for Michigan services. Respondent admitted at the termination hearing that
she would require services the rest of her life to maintain sobriety and mental stability, which
would necessarily encompass working with different service providers. The trial court did not
clearly err in finding that petitioner made reasonable efforts to provide services to secure
reunification. In re Frey, 297 Mich. App. 242, 248; 824 NW2d 569 (2012).

       As part of her argument that petitioner failed to make reasonable efforts to reunify the
family, respondent contends that the therapist who worked with her and the children was
unreasonably harsh with respect to her therapeutic demands. Our examination of the record
finds no support for respondent’s claim; the therapist, in light of respondent’s background and
                                              -2-
the many obstacles that needed to be overcome, made demands that were reasonable and
necessary for reunification. It was respondent’s failures and not the nature of the therapist’s
demands that led to the termination of respondent’s parental rights.

       Respondent next argues that the trial court erred in finding that the statutory grounds for
termination were established by clear and convincing evidence and in finding that termination
was in the children’s best interests. Respondent contends that the trial court gave insufficient
weight to respondent’s efforts in finding services, in taking the initiative to find inpatient
substance abuse treatment, and in ending the abusive relationship with the children’s father.

        If a trial court finds that a single statutory ground for termination has been established by
clear and convincing evidence and that it has been proved by a preponderance of the evidence
that termination of parental rights is in the best interests of a child, the court is mandated to
terminate a respondent's parental rights to that child. MCL 712A.19b(3) and (5); In re Moss, 301
Mich. App. 76, 90; 836 NW2d 182 (2013); In re Ellis, 294 Mich. App. 30, 32; 817 NW2d 111
(2011). “This Court reviews for clear error the trial court's ruling that a statutory ground for
termination has been established and its ruling that termination is in the children's best interests.”
In re Hudson, 294 Mich. App. 261, 264; 817 NW2d 115 (2011); see also MCR 3.977(K). In
applying the clear error standard in parental termination cases, “regard is to be given to the
special opportunity of the trial court to judge the credibility of the witnesses who appeared
before it.” In re Miller, 433 Mich. 331, 337; 445 NW2d 161 (1989).

       MCL 712A.19b(3)(c)(i), (g), and (j) permit termination of parental rights under the
following circumstances:

               (c) The parent was a respondent in a proceeding brought under this
       chapter, 182 or more days have elapsed since the issuance of an initial
       dispositional order, and the court, by clear and convincing evidence, finds either
       of the following:

              (i) The conditions that led to the adjudication continue to exist and there is
       no reasonable likelihood that the conditions will be rectified within a reasonable
       time considering the child's age.

                                                ***

               (g) The parent, without regard to intent, fails to provide proper care or
       custody for the child and there is no reasonable expectation that the parent will be
       able to provide proper care and custody within a reasonable time considering the
       child's age.

                                                ***

               (j) There is a reasonable likelihood, based on the conduct or capacity of
       the child’s parent, that the child will be harmed if he or she is returned to the
       home of the parent.

       After receiving services for almost two years, respondent failed to establish a pattern of
consistently maintaining sobriety and stability. Despite receiving intensive outpatient treatment,

                                                 -3-
respondent relapsed with respect to her substance abuse in mid 2013, late 2013, and again in
early 2014. At the time of the termination hearing, she was residing in an inpatient treatment
facility. Even assuming that respondent could successfully complete the treatment program, her
ability to maintain sobriety was doubtful based on her history. Many of respondent’s relapse
triggers were circumstances that would be difficult for her to avoid. Given these risk factors, the
trial court did not clearly err in finding that respondent was not reasonably likely to resolve her
substance abuse problem within a reasonable time.

        The evidence also showed that respondent failed to rectify her homelessness and lack of
income. Respondent testified that she established suitable housing at the YWCA and that she
could obtain a larger apartment if her children were returned. However, there remained the
problem of the YWCA itself providing a trigger for relapse. Respondent’s eligibility for Social
Security benefits based on her anxiety was not determined. Respondent’s plan to provide for her
children through Social Security benefits, public assistance, and assistance from family members
was, at best, an unrealized possibility. The evidence also supported the trial court’s finding that
respondent failed to resolve her mental health issues. Respondent argues that the trial court gave
insufficient weight to evidence that she took initiative in resolving her problems by voluntarily
admitting herself to inpatient substance abuse treatment and seeking out services from the
YWCA and other providers. The salient issue, however, is not respondent’s effort or intentions,
but whether she succeeded in resolving the adverse conditions. Respondent did not show
adequate benefit from her services, whether she found them herself, or received them from
petitioner. The trial court did not clearly err in finding that the evidence supported termination
of respondent’s parental rights under § 19b(3)(c)(i).

        The evidence supporting termination under § 19b(3)(c)(i) also supported termination
under § 19b(3)(g). Respondent’s failure to establish permanent housing and her continuing
struggles with mental illness and substance abuse will continue to prevent her from providing
proper care and custody for her children. Respondent did not have a reasonable or realistic plan
for providing proper care and custody.

       Termination was also warranted under § 19b(3)(j). Petitioner presented ample evidence
that the children are psychologically fragile as a result of the trauma they experienced in
respondent’s custody. They exhibited extreme behaviors reflecting their anxiety over abuse and
homelessness, and there was evidence that they were terrified of the prospect of being returned to
respondent’s care. The trauma therapist testified that their progress in therapy would likely be
erased if they were returned to respondent care. There was also evidence of physical abuse of
the children by respondent. The evidence supports the trial court’s determination that the
children were reasonably likely to be harmed if returned to respondent’s care.

        Finally, we reject respondent’s argument that termination of her parental rights was not in
the children’s best interests. Most of respondent’s argument is devoted to her assertion that this
Court in In re Moss, 301 Mich. App. at 90, wrongly held that a preponderance of the evidence test
is applicable in deciding whether termination is in a child’s best interests, rather than a clear and
convincing evidentiary standard. In re Moss is binding precedent that must be followed. MCR
7.215(J)(1). We also note that our Supreme Court unanimously denied leave in In re Moss. 495
Mich. 856 (2013). We decline the invitation to reexamine In re Moss and its adoption of a
preponderance of the evidence standard for purposes of the best-interests analysis.


                                                -4-
         Petitioner presented ample evidence that the children suffered severe trauma in
respondent’s care. They were exposed to violent abuse, homelessness, controlled substance
abuse, and poverty. Over the course of this proceeding, all of the children made progress in
therapy. They became less anxious and less prone to traumatic reactions. However, the children
suffered from uncertainty regarding their home and family, and there was evidence that they
were terrified of the prospect of being returned to respondent’s care. The trauma therapist
testified that the children were in need of permanence to continue their healing and progress,
which respondent could not provide. The trial court did not clearly err in finding that
termination of respondent’s parental rights was in the children’s best interests. See In re
Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d 144 (2012) (in addressing the best
interests, a court may consider a child’s bond to a parent and the child’s need for finality,
stability, and permanency).

        Respondent, however, contends that the trial court failed to individually consider the best
interests of the children and simply used a collective approach. “[T]he trial court has a duty to
decide the best interests of each child individually.” Id. at 42. The trial court allowed three of
the four children to testify, with the one exclusion being based on lack of competency due to age
and communication skills. And the court had the children testify in chambers with only the court
and counsel present, while providing a live video stream into the courtroom to protect
respondent’s rights. In the trial court’s extensive written opinion and order, the court addressed
and summarized the testimony of each of the three children. The trial court also reviewed and
summarized the testimony of others in relationship to the condition and progress of each of the
children. When the trial court addressed the best-interests question, it cited In re Olive/Metts
Minors and specifically found that “it is in the best interests of each child [court proceeded to list
the names of the children] that [respondent’s] . . . parental rights to each of these children be . . .
terminated.” (Emphasis added.). The trial court later noted that “all four children have seen
significant behavioral improvements, developmental gains[,] and even medical improvement
since their removal,” and “[d]ue to structure, sibling visitation, consistent parenting, medical
care[,] and vigilance on the part of the foster parents . . ., all four children have made enormous
improvements.” On this record, we hold that the trial court clearly considered the best interests
of each child, giving them individual treatment.1

       Affirmed.



                                                               /s/ Michael J. Talbot
                                                               /s/ William B. Murphy
                                                               /s/ Elizabeth L. Gleicher


1
 Respondent also contends that the trial court failed to consider the interests of the children to be
kept together as a unit instead of split up into two groups as they were in foster and pre-adoptive
placement. However, as part of its best-interests analysis, the trial court indicated that it
considered the foster home placements and adoption possibilities, as well as considering
placement with relatives, which was not feasible because there were no suitable relatives.
Reversal is unwarranted.

                                                 -5-